Citation Nr: 1410355	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-46 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, anxiety disorder, and dysthymic disorder.

3.  Entitlement to service connection for residuals of a stroke.  

REPRESENTATION

Appellant represented by: Mark F. Parise, Attorney

WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and April 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claims.

The Board notes that the RO, in April 2008, found that a previous denial of a service connection for a heart disorder had been confirmed and continued.  However, upon further review of the claims file, the Board finds that May 2007 correspondence from the Veteran can be reasonably construed as a notice of disagreement to the September 2006 RO rating decision.  In addition, new records were submitted within one year of the September 2006 rating decision.

The case was remanded in July 2012 so that a Travel Board hearing could be scheduled.  

The Veteran supplied testimony in November 2010 at a hearing conducted at the RO by a Decision Review Officer.  He also testified in May 2013 at a hearing conducted at the RO by the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been reviewed by the Board.  

The Board also observes that while in the course of this appeal the Veteran is shown to have been represented by a private attorney.  At his May 2013 hearing, he informed the undersigned that he was currently unrepresented.  The Board sought to clarify with the Veteran if he wished to be represented in these matters and afforded him 30 days to respond.  See letter to Veteran from Board, dated in December 2013.  The letter advised him that if he did not respond within that period, the Board would assume that he wished to be unrepresented.  No response was received from the Veteran.  Later, a letter was received from an attorney, who is shown to have previously represented the Veteran.  See VA Form 21-22a, dated in August 2009.  In this January 2014 letter, the attorney set out in some detail the representational history of the Veteran and requested additional time for the Veteran to respond.  He added that while he had not withdrawn as the Veteran's representative, upon speaking with him, the Veteran made it clear that he no longer wished to be represented by this attorney.  As such, in this case, the Veteran is unrepresented.  Further, as the attorney is no longer representing the Veteran, and as much of the additional time requested in his January 2014 letter has already passed, the Board will adjudicate the claims without waiting the few remaining days for the requested additional time period to expire. 

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.  


FINDINGS OF FACT

1.  There is no competent evidence of record that there was a definite diagnosis of a heart disorder in service; cardiovascular-renal disease was not manifested within one year of service; and there is not a current diagnosis of such a disorder.

2.  The Veteran does not have an acquired psychiatric disorder that is casually or etiologically related to his military service, or to a service-connected disability.

3.  There was no definite diagnosis of stroke residuals in service, nor is there a current diagnosis of residuals of a stroke.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred or aggravated during active duty service, and may not be service connected on a presumptive basis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  An acquired psychiatric disorder was not incurred or aggravated during active duty service, may not be service connected on a presumptive basis, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Residuals of a stroke were not incurred or aggravated during active duty service, may not be service connected on a presumptive basis, and were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided the Veteran in July 2006 and February 2008.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with his claims.  The appellant has not, with one exception, informed VA of any outstanding existing post service medical records which may be helpful in the adjudication of his claims.  At his May 2013 hearing conducted by the undersigned, he did allude to outstanding records associated with treatment provided him from a private physician, Dr. H.  The record was kept open so that he could seek to obtain these records and supply them to VA.  He did not.  The Board notes, however, that records from this physician are in fact located in the Veteran's extensive claims folder.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.

VA examinations were obtained with regard to the claims for service connection for a heart condition and for an acquired psychiatric disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2008 and September 2009 (heart and psychiatric claims) and June 2011 (heart) VA examinations/findings obtained in this case, taken together, are adequate.  The examinations were predicated on a reading of the claims folder.  They considered all of the pertinent evidence of record, to include the Veteran's service treatment records and considered the Veteran's history and the records reviewed.  There is adequate medical evidence of record to make a determination in this case.

VA has not obtained a medical opinion in connection with the claim of service connection for stroke residuals.  The Board concludes an examination is not needed in this case because there is no indication in the record of a current diagnosis of stroke residuals, and the Veteran has otherwise not put forth lay or medical evidence of any current stroke residuals or recurrent symptoms of such.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim. 

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131;
38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.
38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Cardiovascular renal disease, psychoses and brain hemorrhage (residuals of a stroke) are on the list.  

Certain chronic diseases, such as cardiovascular-renal disease, psychoses, and brain hemorrhage are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran here is seeking service connection for a heart disorder, psychiatric disorder, and stroke residuals he is neither contending, nor does the evidence show, that either was manifested within one year of his discharge from service in 1964.  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred. As the Veteran's claims were pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual Background

Review of the Veteran's service treatment records shows that he was treated for active rheumatic fever, without residual heart involvement, in November 1962.  See Report of Medical Board Proceedings.  The rheumatic fever was then determined to be inactive.  Id.  A February 1963 clinical record shows that examination showed no evidence of murmurs or of cardiomegaly.  An April 1963 electrocardiographic record showed findings within normal limits.  A June 1963 record shows that Veteran was evaluated for rheumatic fever which was sustained in December 1962.  The Veteran reportedly had no evidence of heart involvement at that time.  His pre-indication (September 1961) and separation (December 1963) examination reports make no mention of clinical findings concerning any of the instantly-claimed three disorders.  

A September 1994 letter from a private physician, Dr. E.Q. Jr., shows that he noted he had seen the Veteran in June 1993 for similar symptoms as then demonstrated, namely, tingling sensation in the left side of face and lips, and fingers.  The symptoms, while persistent, were not noted to appear to be typical of "TIA" (transient ischemic attack).  He added that other than the symptoms reported there appeared to be no other demonstrated neurological symptoms.  

An October 1994 private medical record, competed by Dr. H. (discussed above), shows that the neurologist evaluated the Veteran for numbness of the legs, tingling of the left hand, and fingers.  A diagnosis was not supplied.  

The report of a May 2007 private medical examination report shows that examination of the Veteran did not show that any of his currently-claimed disorders were shown to be present.

The report of a February 2008 VA heart examination shows that the Veteran provided a history of in-service rheumatic fever.  Following examination which noted murmur and one degree heart block, the examiner did not supply a diagnosis of a cardiac-related disorder or stroke.  The examiner noted a diagnosis of valvular heart disorder or stroke was not possible without review of a recent echocardiogram and medical records mentioned by the Veteran.

The report of a February 2008 VA mental disorders examination shows that the examiner was requested to offer an opinion as to the etiological relationship, if any, of a current psychiatric disorder and a heart disorder.  The Veteran reported a history of a stroke occurring about 20 years earlier (1988).  The Veteran reported no prior history of psychiatric-based history, but did add that about 15 to 20 years earlier his primary physician had informed him that he had been prescribed anti-depressant medications by another physician.  The Veteran stated he knew nothing about this prescription.  Following examination of the Veteran, the examiner supplied a diagnosis of mood disorder and anxiety disorder, both not otherwise specified.  The examining clinical psychologist did not offer the requested opinion.  

A June 2008 VA psychiatric outpatient note includes a diagnosis of mood disorder, not otherwise specified.  

The report of a September 2009 VA mental disorders examination shows that the examiner was requested to offer an opinion as to the etiological relationship, if any, between the Veteran's mood disorder and either rheumatic fever or a heart condition.  Following the examination dysthymic disorder was diagnosed.  The examiner attributed the disorder to current life stressors.  She added that it was not related to the Veteran's military service nor to any health condition (including the rheumatic fever the Veteran had in-service).  

The report of a September 2009 VA heart examination notes that the Veteran informed the examiner that it was his belief that his claimed heart disorder was related to the rheumatic fever he had in service.  He also asserted that the stress associated with his being told to restrict his activities due to rheumatic fever led him to develop his mood disorder.  The Veteran was afforded a comprehensive cardiac examination, including an electrocardiogram showing normal heart size and an echocardiogram.  Following the examination the examiner found that the Veteran had no cardiac condition, to include as secondary to rheumatic fever.  

The report of an August 2010 private medical examination report shows that the Veteran's active problems cited did not include any of the disorders include among the three claims now on appeal.  The Veteran's cardiovascular system was noted to be normal, and no psychological symptoms were present.  

The report of a June 2011 VA heart examination addendum shows that an opinion was supplied concerning the previously-administered September 2009 VA heart examination.  The physician who conducted the September 2009 VA examination opined that it was less likely than not that the Veteran had involvement of the heart while in the military.  The examiner added that the Veteran's post-service medical records also did not supply a finding that he had cardiac involvement related to rheumatic fever, to include that shown by either clinical or echocardiographic evidence.  

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for all three of the claimed disorders now on appeal.  As mentioned, the service treatment records are totally devoid of any mention of any of the three instantly-claimed disorders.  Also, the Veteran did seek medical attention during his active military service for other maladies. 

The only evidence linking the Veteran's claimed disorders to his service is his own lay contentions.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau.  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, at 1337 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

There is no medical evidence of any post-service diagnosis of either a cardiac-related disorder or stroke residuals in this case and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain, at 321 (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record is devoid of a finding that the Veteran currently has either a heart-related disorder or stroke residuals, or that such claimed disabilities have been shown by credible medical evidence to have been diagnosed during the course of the appeal.  McClain.  

As to the claim seeking service connection for an acquired psychiatric disorder, the record contains no competent evidence linking either a current diagnosis of a psychiatric-based disorder (here, mood disorder, anxiety disorder, and dysthmic disorder - all diagnosed many years following the Veteran's 1964 service separation), or a history thereof, to the Veteran's military service.  In fact, the only probative evidence on this question, the September 2009 VA examiner's opinion, is against the claim.  An opinion to the contrary is not of record.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In fact, the Veteran is not even contending that he has a psychiatric disorder related to his service, but rather to a claimed heart disorder.  Of course, as the Veteran is not service connected for a heart condition, being service connected for an acquired psychiatric disorder secondary to a heart disorder, is not, as a matter of law, possible.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, because the competent evidence does not reveal a nexus between the Veteran's military service (or to a service-connected disorder) and a diagnosed psychiatric disorder.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.  The Board again notes that neither a heart disorder or stroke residuals are presently shown to be manifested.  See Gilpin, Degmetich, Brammer.

In reaching this decision on the three claims for service connection, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for the claimed disorders is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 , 3.303 (2013).


ORDER

Entitlement to service connection for a heart condition is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, anxiety disorder, and dysthymic disorder is denied.  

Entitlement to service connection for residuals of a stroke is denied.  



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


